            Case 3:16-cv-30184-MGM Document 147 Filed 11/19/18 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS
__________________________
JOHN DOE,                  )
       Plaintiff           )
                           )
v.                         )                CIVIL ACTION NO.: 3:16cv-30184-MGM
                           )
WILLIAMS COLLEGE,          )
       Defendant.          )
_________________________)

                         AFFIDAVIT OF STACEY ELIN ROSSI IN SUPPORT OF
                            PLAINTIFF’S OPPOSITION TO DEFENDANT’S
                                      MOTION TO STRIKE

I, Stacey Elin Rossi, hereby state as follows:

1. I have personal knowledge of the facts stated in this affidavit.

2. I am counsel of record for John Doe1 in the above-captioned matter.

3. I make this affidavit in support of Plaintiff’s Opposition to Defendant’s Motion to Strike (Dkt. 146).

4. Exhibit 1 filed therewith contains a true and correct copy of WMS00019 to WMS00022 as

provided by Defendant’s counsel to me with a redaction.

5. Exhibit 2 filed therewith contains a true and correct copy of WMS00060 to WMS00063 as

provided by Defendant’s counsel to me with a redaction.

Signed under the pains and penalties of perjury this 19th day of November 2018.

Date: November 19, 2018                                  /s/ Stacey Elin Rossi______________
                                                         STACEY ELIN ROSSI

                                          CERTIFICATE OF SERVICE

This document was served electronically upon all counsel of record by filing through the ECF system
on November 19, 2018.

                                                         _/s/ Stacey Elin Rossi_______
                                                         STACEY ELIN ROSSI




1
    Plaintiff is referred to as “John Doe” throughout the pleadings.
